t c summary opinion united_states tax_court gustavo e morles petitioner v commissioner of internal revenue respondent docket no 19723-12s filed date gustavo e morles pro_se tracey b leibowitz for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax the issues for decision are whether certain distributions from qualified_retirement_plans are includable in petitioner’ sec_2010 income if so whether any of the distributions are subject_to the sec_72 additional tax and whether petitioner is entitled to a dollar_figure capital_loss deduction claimed for the first time in this proceeding background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida petitioner is a member_of_the_faculty of the university of phoenix university and with the exception of a period of unemployment in has been so employed since as a university employee petitioner participated in a sec_401 plan plan administered by charles schwab trust co unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure schwab in petitioner received a dollar_figure distribution from the plan plan distribution the plan distribution is shown on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for that schwab issued to petitioner according to the form 1099-r the entire amount of the plan distribution is taxable as an employee of the university petitioner was eligible to participate in the university’s employee_stock_purchase_plan employee stock plan administered by morgan stanley smith barney and he began to do so in in a series of transactions petitioner sold all of the stock he had acquired in the employee stock plan stock sale during petitioner also maintained an individual_retirement_account ira with t rowe price price according to a form_5498 ira contribution information prepared by price petitioner’s ira was funded by an initial contribution of dollar_figure in petitioner did not claim a deduction for this ira contribution on his federal_income_tax return as best we can tell from the record no other contributions to or distributions from the ira were made before petitioner received a dollar_figure distribution in ira distribution the ira distribution is shown on a form 1099-r for that price issued to petitioner petitioner had not attained the age of as of the date of either the plan distribution or the ira distribution during petitioner lived in an apartment that he rented from an unrelated landlord on date petitioner received a days notice to quit - termination of tenancy notice to quit according to the notice to quit petitioner was required to vacate the apartment unless he paid dollar_figure in money order or cashier’s check before a specified date petitioner used some or all of the proceeds from the stock sale together with some or all of the plan distribution and the ira distribution to avoid eviction the income reported on petitioner’ sec_2010 federal_income_tax return return which was prepared by a paid income_tax_return_preparer does not include any portion of the plan distribution or the ira distribution no capital_gain or loss from the stock sale is shown on the return as relevant here in the notice respondent increased petitioner’s income by the amounts of the plan distribution and the ira distribution and imposed the sec_72 additional tax on both distributions discussion gross_income includes income from any source including annuities endowment contracts and pensions see sec_61 i plan distribution the plan distribution is includable in petitioner’s income as provided in sec_72 see sec_402 as noted no portion of the plan distribution is included in the income reported on the return according to petitioner the plan distribution is excludable from his income because at the time of the distribution he was suffering economic hardship including the threat of eviction petitioner has presented no authority for the exclusion he seeks nothing in sec_72 suggests that such an exclusion exists and we are aware of no other provision of the internal_revenue_code that would allow for one although we sympathize with petitioner we agree with respondent that the entire plan distribution is includable in petitioner’ sec_2010 income under sec_72 and e accordingly respondent’s adjustment to that end is sustained ii ira distribution the ira distribution is treated as a distribution from an individual_retirement_plan and is also includable in petitioner’s income in the manner provided under sec_72 see sec_408 sec_7701 because the ira distribution was not received as an annuity sec_72 applies simply stated that section provides that the taxpayer’s investment_in_the_contract is taken into account in determining the portion of the distribution from the plan that is includable in the taxpayer’s income a taxpayer’s investment_in_the_contract is composed of nondeductible_contributions to the ira less any withdrawals or distributions of the previously taxed contributions sec_72 108_tc_54 hoang v commissioner tcmemo_2006_47 the portion of a distribution from an individual_retirement_account that represents the taxpayer’s investment_in_the_contract is not includable in the taxpayer’s income see sec_72 as noted petitioner did not claim a deduction for the only contribution he made to the ira before the ira distribution nondeductible_contributions made to an individual_retirement_account must be reported annually on form_8606 nondeductible iras see sec_408 the form_8606 instructions state that a taxpayer must keep copies of records including completed forms for previous years in order for the taxpayer to verify the nontaxable portion of the individual_retirement_account withdrawal or distribution although nothing in the record suggests that petitioner has complied with these reporting requirements nothing in the statutory scheme suggests that a taxpayer who fails to satisfy these reporting requirements cannot include nondeductible individual_retirement_account contributions in the taxpayer’s investment_in_the_contract taking into account the evidence that sufficiently shows the relevant transactional history of the ira we find that petitioner’s initial contribution to the ira is taken into account in the computation of his investment_in_the_contract for purposes of sec_72 petitioner contends that no portion of the ira distribution is includable in his income because the funds initially deposited into the ira exceed the ira distribution and therefore the entire ira distribution represents nothing more than a return of his investment_in_the_contract in effect petitioner argues that any distribution from a taxpayer’s individual_retirement_account is first allocated to the taxpayer’s investment_in_the_contract petitioner’s position is an oversimplification of how the portion of the ira distribution includable in his income must be computed on the other hand respondent’s position that the entire amount of the ira distribution is includable in petitioner’s income fails to take into account petitioner’s investment_in_the_contract with respect to the ira sec_72 requires that the ira distribution be allocated between income and investment_in_the_contract pursuant to a formula set forth in its provisions the portion of the ira distribution allocable to income is includable in petitioner’s income the portion allocable to petitioner’s investment_in_the_contract is not see sec_72 guided by the provisions of sec_72 the parties should reflect the portion of the ira distribution includable in petitioner’s income in their respective rule_155_computations iii sec_72 additional tax sec_72 imposes a additional tax on the portion of a distribution from a qualified_retirement_plan includable in the distributee taxpayer’s income the term qualified_retirement_plan as used in sec_72 includes the plan and the ira see sec_72 sec_401 k c there are a number of exceptions to the application of this additional tax see sec_72 but none of the exceptions applies here instead of pointing to an exception listed in sec_72 petitioner argues that he should not be subject_to the additional tax because both distributions qualify as hardship_distribution s to avoid eviction while it is evident that petitioner took the distributions because of a pending financial crisis there is no hardship exception under sec_72 see 111_tc_250 holding that a distribution received as a result of financial hardship was subject_to sec_72 additional tax because no exception exists for financial hardship milner v commissioner tcmemo_2004_111 same gallagher v commissioner tcmemo_2001_34 holding that a distribution received by taxpayers because of financial hardship and used to pay bills tuition at their son’s private high school and other personal expenses was subject_to sec_72 additional tax robertson v commissioner tcmemo_2000_100 holding that a distribution used for the taxpayer’s own subsistence and that of her family was subject_to sec_72 additional tax aff’d 15_fedappx_467 9th cir pulliam v commissioner tcmemo_1996_354 holding that a distribution received by taxpayer because of financial hardship and used to pay off his debts was subject_to sec_72 additional tax it follows that the entire plan distribution and the portion of the ira distribution includable in petitioner’s income are subject_to the additional tax imposed by sec_72 iv capital_loss deduction the return does not reflect any gain_or_loss resulting from the stock sale petitioner now claims entitlement to a dollar_figure capital_loss deduction stemming from that sale gain_or_loss from the sale_or_other_disposition of property is computed with reference to the amount_realized from the disposition of the property and the property’s adjusted_basis see sec_1001 in general adjusted_basis is determined with reference to the cost of the property see sec_1012 adjusted as provided in sec_1016 the transaction statements generated in connection with the stock petitioner acquired in the employee stock plan show the acquisition and the disposition of the stock that petitioner acquired as a participant the statements however do not support petitioner’s claim to the capital_loss deduction furthermore petitioner’s testimony on the amount he claims as his basis in the stock is not sufficient to support a finding that the basis is as he claims consequently petitioner is not entitled to the capital_loss deduction here in dispute to reflect the foregoing under rule decision will be entered
